Citation Nr: 1224945	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of left tibia and left ankle fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1959 to February 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, the case was remanded to schedule the Veteran for a Board videoconference hearing.  In March 2012, such hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

A fracture of the left tibia or left ankle during service is not shown; an injury to, or disability of, the left tibia or left ankle was not manifested in service; arthritis of the left ankle was not manifested in the first postservice year; and the Veteran's current left tibia / left ankle disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for residuals of left tibia and left ankle fractures, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He was again provided notice of the pertinent information in a March 2007 letter.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in January 2007; the report of this examination and a September 2007 addendum to that report are of record.  The Veteran has not identified any pertinent evidence that remains outstanding, and in a September 2006 statement indicated that he did not have any more information or evidence to submit to support his claims.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he sustained an injury of the left leg, featuring fractures of the left tibia and left ankle, in January 1960 during his active duty military service.  He acknowledges that his STRs describe him suffering a fracture of his right leg and not his left leg.  The Veteran contends that he has never broken his right leg, and that the STRs misidentify a left leg injury as one to the right leg.

The Veteran's STRs include a hospital report documenting hospitalization from January 22, 1960 to January 25, 1960.  This report shows that the Veteran "fell off a step at approximately 1930 hours on 21 Jan 60 in the barracks ... his foot twisted under his body and he noted pain in his right ankle."  The report makes many specific references identifying that the injury was to the Veteran's right leg.  The report states that "X-rays revealed a fracture of the right medial malleolus."  Physical examination findings "revealed a moderate amount of swelling of the right ankle...."  Laboratory study findings included: "X-ray of the right ankle revealed an undisplaced fracture of the right medial malleolus."  The course of hospitalization was noted to involve "bedrest with his right leg elevated."  The diagnosis was "Fracture, simple, n.e.c., right medial malleolus."  The operation featured "Application of plaster cast, right leg."  This report was signed by a medical professional identified as Captain Harris.

An X-ray report contains notes from a request for X-ray study on January 22, 1960, and the associated completion of the X-ray study on January 25, 1960.  The report indicates that X-ray of the right ankle revealed a fracture, and that the X-ray was ordered following the Veteran having "twisted ankle ... while playing in barrack."  The Board notes that at the time of the X-ray request on January 22, 1960, notations made in ink included a single reference to the "left ankle," and this notation was corrected in pencil to instead refer to the "right" ankle.  The report further shows that the completed X-ray study looked only at the "RIGHT ANKLE" and that this right ankle X-ray revealed the pertinent fracture.  The final X-ray report was signed by a Lieutenant Colonel Gonzalez.

Another hospitalization report documents a subsequent hospitalization from January 28, 1960 to February 2, 1960.  This report was authored by the same Captain Harris as authored the earlier hospitalization report.  This later hospitalization report again clearly describes "fracture of the right medial malleolus ... with a boot cast"  After the prior hospitalization, the Veteran "slipped on a metal mat in front of the field house and re-injured his right foot."  New X-rays were taken and a new boot cast was applied after bedrest; the diagnosis of "Fracture, simple, medial malleolus, right, old" was confirmed.  The associated X-ray report, again signed by Lieutenant Colonel Gonzalez, shows that the right ankle was the subject of the request and of the X-ray study; there was no remarkable change found in comparison to the prior right ankle X-ray study.

A third and final pertinent hospitalization report in the STRs documents hospitalization from February 23, 1960 to March 29, 1960.  This report, signed by a Captain Kohatsu, again clearly refers to "complaint of injury to his right ankle" and makes multiple clear references to the right ankle as the location of the pertinent injury.  The report documents that the Veteran's cast was removed, new X-rays obtained, and "complete healing of the previous fracture" was observed.  The diagnosis was confirmed, once again, to be a fracture of the "right" posterior medial malleolus.

The STRs do not otherwise indicate that the January 1960 injury in any way involved the Veteran's left lower extremity.  Aside from the single instance of the word "left" being crossed out and replaced by "right" on a single X-ray request, the ample documentation of the evaluation and treatment of the January 1960 injury by several medical professionals at various times shows unequivocally that the Veteran's right ankle was injured, his right ankle was studied with X-ray imaging (multiple times), and his right ankle was casted (multiple times).  There is otherwise no suggestion of any left lower extremity injury whatsoever in the Veteran's STRs.

The Veteran's STRs throughout service, including his January 1961 separation examination report, contain no suggestion of any left lower extremity injury or disability of any kind.  The Board notes that the Veteran's January 1961 service separation examination report shows that the Veteran's lower extremities were found to be clinical normal in all pertinent respects, with no pertinent symptoms indicated.  (The Board observes that the only abnormality noted involving the Veteran's lower extremities was asymptomatic pes planus, which is a diagnosis distinct from and not pertinent to the issue currently on appeal.)  The Veteran's STRs establish that during service in January 1960 he sustained a fracture involving only his right lower extremity, that the fracture resolved - completely healed, and that no pertinent injury (to the left lower extremity) occurred, and no disability (of the left lower extremity) was manifest during the active duty service.

Pertinent evidence in the Veteran's postservice medical records begins with a May 1996 VA X-ray report of the left tibia and fibula showing "[a]n old fracture deformity which appears healed," and additional findings of an ossific density inferior to the medial malleolus "consistent with an old avulsion fracture."  The impression was: "Old healed fracture of proximal fibula with deformity."

An August 1997 VA report of an X-ray study of the left ankle concludes with a medical impression finding an old avulsion fracture versus unfused apophysis of the inferior medial malleolus.

An August 2004 VA report of an X-ray study of the left ankle shows that the Veteran had recently "[r]olled left ankle" at that time and had symptoms of a probable fracture.  The impression from the study was a small avulsion fracture of the distal lateral malleolus with adjacent soft tissue swelling, in addition to medial malleolus soft tissue swelling and a posterior calcaneal spur.

A January 2006 VA report of an urgent care consultation shows that the Veteran had been experiencing left ankle pain and swelling for five days.
A January 2006 VA report of an X-ray study of the left ankle shows that the Veteran was again being evaluated for a possible fracture, and the study yielded a medical impression of unstable left ankle mortise, with most likely posttraumatic moderately severe degenerative changes.

Another January 2006 VA medical report shows that the Veteran had pain and swelling of his ankle, declined surgical intervention for his advanced degenerative joint disease, and sought a supportive brace.

A March 2006 VA medical report shows that the Veteran was consulting an orthopedic specialist for consideration of options.

An April 2006 orthotic prescription sheet indicates that the Veteran was prescribed orthotics for "post. tibial tendon rupture / pes planus."

A May 2006 VA report of an X-ray study of the left ankle, following up on continuing complaints of left ankle pain, yielded a medical impression that there was no evidence of acute fracture; there was narrowing of the left ankle mortise laterally, heterotropic bone formation, and sclerosis at the articular surface of the mortise consistent with degenerative joint disease unchanged from January 2006.  The Veteran was sent a results report explaining that the findings showed marked progression of degenerative joint disease.

A May 2006 VA medical report shows that the Veteran complained of left ankle pain "for years," reporting that it "has been fractured many times" and "he said his left leg was even fractured."  The Veteran reported that he "twisted it about one year ago and that hurt and he twisted it about six months ago and that hurt more."  The diagnosis was degenerative joint disease, left ankle plus pes planus.

In September 2006, the Veteran filed the claim leading to this appeal, seeking service connection for residuals of left tibia and left ankle fractures.  He identified the time of the onset of disability as "approximately 1960."

An October 2006 VA medical report shows that the Veteran had ongoing chronic left ankle pain and the ankle continued to be inverted; the Veteran sought a custom insole to straighten out the joint.

A January 2007 VA examination report addresses the matter on appeal with a competent medical doctor's findings and opinions informed by review of the claims-file and examination of the Veteran.  The examiner noted that a 1996 X-ray showed evidence of an old fracture deformity of the proximal fibular diaphysis with an ossific density present inferior to the medial malleolus, consistent with an old avulsion fracture versus an unfused apophysis or an accessory ossicle.  Additional findings were noted from recent X-ray of the left ankle.  The Veteran attributed the signs of an old fracture to in-service injury, but the authoring examiner noted that "review of the veteran's C-file shows numerous notes which document this as having been an injury to the right ankle including two X-rays of the right ankle in several hospital notes."  Significantly, the January 2007 VA examiner discussed these records with the Veteran and the Veteran "agreed that actually it was his right ankle that he had injured in the service."  The report shows that the Veteran "said he had never been entirely certain, but when he had been told the left ankle showed some evidence of old damage, he thought it must have been the one hurt in the service."  The January 2007 VA examiner's final assessment was that "[t]he veteran did not have a left ankle injury in the service" and that the currently claimed left lower extremity disability is not related to the incident noted in the Veteran's STRs.

In July 2007, the Veteran underwent a VA X-ray study of his right leg to "resolve discrepancy in veteran's service medical records."  The purpose [of the studies] was to attempt to rule out the past occurrence of right tibia or ankle fractures.  Following completion of the right leg X-ray imaging study, the impression noted on the report was "[n]o lower leg fracture."  The Veteran has repeatedly cited and emphasized this report as medical evidence demonstrating that he has never suffered a pertinent fracture of the right tibia or ankle, suggesting that the fracture documented in his STRs must have been a left leg injury erroneously identified as right leg injury in the records.  The Veteran has contended on multiple occasions (including during his March 2012 Board hearing testimony and in multiple written statements, such as that submitted in March 2011) that he has been told by doctors that if he had ever suffered a fracture of the right leg that there would necessarily be X-ray evidence of residuals of the past fracture.  The Veteran has not identified any doctor reportedly making this assertion, and there is no competent medical evidence of record indicating such an opinion.  The Veteran has identified a VA nurse practitioner, in an April 2011 submission, as someone who may "explain my injury problems."  However, while the Veteran asserts that X-rays of his legs prove that he has never had any fracture of his right lower extremity, he does not clearly indicate that any specific medical professional (including the identified VA nurse practitioner) has drawn that conclusion, and no statement of record from any medical professional indicates such.

To clarify the matter further, the RO sought an addendum opinion to the January 2007 VA examination report from the medical doctor who conducted the original January 2007 VA examination.  In September 2007, the VA medical doctor responded to the request with a written statement specifically addressing the significance of the July 2007 VA X-ray study.  The September 2007 statement from the VA examiner explains: "A fracture can heal with or without radiologic evidence.  This X-ray is not helpful in ruling in or out an old fracture of the right ankle.  I cannot clarify the situation further with the available information."

An August 2009 VA orthopedic consultation report documents the Veteran's continuing left ankle pain with difficulty walking, and includes a discussion of the Veteran's own account of his pertinent history.  The report notes that, "per the patient," the Veteran had a history of a left ankle in 1960 when he was in the military, was treated with a cast for two months, and has had pain and difficulty with motion since that time.  Furthermore, the Veteran reported that in around 2005 he hurt his left ankle again and he was given an immobilization brace at that time; his ankle had become progressively worse since that time.  X-ray evaluation of the left ankle showed evidence of severe degenerative changes with ankle deformity and loss of ankle joint space.  There was a small piece of bone around the middle malleolus which "might be indicative of an old ununited fracture."  A September 2009 VA orthopedic consultation report contains similar information.

The medical evidence of record clearly demonstrates that the Veteran currently has pertinent diagnosed disabilities of the left tibia and ankle (including apparent residuals of a past fracture and traumatic arthritis).  The pertinent treatment records from recent years (and a photograph of the Veteran's ankle in the claims-file) show that he has the claimed left tibia and left ankle disability.  The critical question in this matter is whether or not the current disability is etiologically linked to his military service.  Initially, the Board must determine whether the Veteran sustained a pertinent injury to his left tibia or ankle during service.  His argument and testimony focus upon establishing that he suffered a pertinent fracture of the left lower extremity during service in January 1960.  In light of the clear contemporaneous medical documentation showing that his right lower extremity was the site of the January 1960 fracture injury, he has focused his contentions on establishing that the STRs are in error.  However, the Board finds that the preponderance of the evidence is against finding that he sustained a pertinent left lower extremity injury in service.

The Veteran has repeatedly asserted that the absence of right leg fracture residuals on X-ray imaging is proof demonstrating that the STR references to fracture of his right leg are erroneous and actually document a left leg fracture.  The Board understands the Veteran's contention, and acknowledges that the evidence shows no current residual signs of right lower extremity fracture in X-ray imaging.  However, the probative objective evidence in this case weighs against the Veteran's contention that the recent X-rays prove that he has never suffered a fracture of the right lower extremity.  The question of whether the Veteran's recent X-rays demonstrate that he has never had a right leg fracture (and, thus, that the STRs are in error) is a medical question.  There is only one competent medical opinion addressing this matter, and the September 2007 addendum opinion from the VA examiner explains that a fracture can heal with or without [emphasis added] radiologic evidence.  If explains that the absence of current residuals of fracture on X-ray does not constitute medical evidence contradicting the STRs showing that the January 1960 fracture injury was to the right lower extremity.  The Board finds no reason to question this opinion/explanation.  There is no medical evidence of record supporting the Veteran's contention that the July 2007 X-rays meaningfully contradict his STRs.  Therefore, the Board finds that the recent X-ray studies present no medical basis for discounting the STRs' identification of the Veteran's right lower extremity as the location of the January 1960 fracture injury.

The Veteran has offered his own lay testimony detailing his recollection of suffering an in-service injury to his left leg and being treated for the left leg injury, presented in several written statements (including with illustrations of his description of events in a submission to VA dated August 2008) and his March 2012 Board hearing testimony.  A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ( '[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge').  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to his observable symptoms and injury experiences, like the occurrence of injury and medical treatment to his left leg (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statements concerning injury, symptomatology, and treatment of his left leg around the time of his military service are self-serving, compensation-driven, and not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).

Significantly, the Veteran's STRs are silent as to any left lower extremity injury, treatment, or symptom complaints.  Although the Veteran insists that he suffered a fracture of his left leg in January 1960, a review of his contemporaneous STRs persuasively contradicts his recent testimony: no STR shows injury to the left lower extremity, and multiple STRs from various times and multiple medical professionals all identify the right lower extremity as the site of the pertinent fracture injury.  The Veteran argues, including in his March 2012 hearing testimony, that he has never had a fracture of the right lower extremity and that the authors of the STRs simply confused the left and right lower extremities.  To accept this assertion would require the Board to believe that at least three different trained medical professionals conducting medical evaluation, X-ray imaging, casting, and treatment of the Veteran's fracture over many weeks each consistently misidentified the left lower extremity as the right one.  The Board finds it highly implausible that each provider's identification of the lower extremity in question was erroneous; it is unreasonable to conclude that X-ray requests would specify that the right leg be studied (as the records show they did), with the result being that the left leg was actually studied to reveal a left leg fracture (as the Veteran contends the noted fracture was actually of his left leg), and that the left leg fracture then found was consistently and continuously erroneously misidentified throughout as a right leg fracture.  The Board finds the Veteran's argument suggesting that is what occurred to be plausible.

The Board finds that the Veteran's testimony that his left lower extremity was fractured and treated during military service is persuasively contradicted by the contemporaneous clinical notations to the contrary.  His recollection that his January 1960 fracture injury was to his left leg is contradicted by the ample medical documentation, including  X-ray studies and treatment records.  Furthermore, his recent testimony indicating that he recalls the fracture injury in service as involving his left rather than right lower extremity is contradicted by some of his own statements.  Notably, the January 2007 VA examination report reflects that when the VA examiner showed the Veteran the pertinent STRs, the Veteran "agreed that actually it was his right ankle that he had injured in the service."  He "said he had never been entirely certain, but when he had been told the left ankle showed some evidence of old damage, he thought it must have been the one hurt in the service."  The Board finds that the Veteran's statements at the January 2007 VA examination strongly indicate that he does not clearly recollect fracturing his left lower extremity during service, and contradict his testimony (in pursuit of benefits during this appeal) recalling such injury.  In light of the contrary evidence and self-contradictory sequence of statements by the Veteran, the Board finds his accounts of a left lower extremity fracture in service to be self-serving, inconsistent, and not credible.  Therefore, the Veteran's statements have no probative value in establishing that he suffered a left lower extremity fracture during service.

The Veteran's testimony that he has experienced chronic left ankle/tibia symptoms since the time of the alleged in-service injury is also not credible for the same reasons discussed above.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  However, the central event featured in the Veteran's testimony concerning onset of left ankle/tibia symptomatology during service has been shown by the most probative evidence to not have occurred, in that the referenced injury is shown to have involved the right leg and not the left leg.  There is otherwise no contemporaneous or probative evidence showing left ankle/tibia symptomatology during service or for many years thereafter.  Although it appears that the Veteran has suffered significantly symptomatic symptoms of left ankle/tibia trauma beginning at some point after service, his testimony in support of in-service onset and continuous symptomatology is not corroborated and has been contradicted; the Veteran's testimony in this regard is not credible.  The probative evidence (including the finding that the lower extremities were normal on service separation examination, and that no pertinent complaints were noted at the time) weighs against a finding that a continuity of left leg symptomatology began during the Veteran's service.

The Board notes that some of the Veteran's recent medical records, including VA medical reports from August and September 2009, discuss a history of in-service left lower-extremity injury with continuous subsequent symptomatology since that time.  However, the August 2009 report makes clear that the discussed history was made based entirely on the information/history provided by the Veteran.  In LeShore v. Brown, 8 Vet. App. 405 (1995), the Court held that a medical opinion based solely upon an unsubstantiated history as related by a veteran is not accepted as a credible opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was 'informed of the relevant facts' in rendering a medical opinion).  The Veteran's account of in-service injury and subsequent continuity of symptomatology have been found by the Board to be non-credible, as discussed above.  In any event, no clear etiological opinion is otherwise presented in these reports.  

The Board notes that the Veteran has made reference to witnesses he believes may corroborate details of his account of in-service injury.  The Veteran has not submitted any corroborative third-party witness statements.  In a set of written statements received at the RO in February 2011, the Veteran provided contact information for two people.  The Veteran explained that one of the identified people would confirm that the Veteran regularly wrapped his left ankle to play racquetball at some unspecified time after service, and that the Veteran told this person about having broken his left leg and ankle during military service.  The Veteran explained that the other identified person had a bunk adjacent to the Veteran's during service, and recalls that the Veteran suffered a fracture of one of his legs during service; however, he "could not remember which leg and ankle."  The Veteran's February 2011 statement goes on to describe that the Veteran explained to the fellow serviceman the reasons he believes he must have injured his left rather than his right leg, and the former serviceman was convinced by the Veteran's case.  Even assuming, for the sake of the Veteran's argument only, that the February 2011 statement accurately depicts potential third-party testimony, the potential testimony as described does not significantly corroborate the Veteran's key contention.  Neither identified person specifically recalls witnessing the Veteran suffering a left lower extremity injury during military service.

To establish service connection for his current claimed left leg disability, the Veteran must show that it had its onset during service, is related to an injury or other event during service, or (as to arthritis) was manifested during the one year chronic disease  presumptive period following service.  The evidence does not support the Veteran's claim in any of these regards.  As was noted above, the Veteran's January 1961 service separation physical examination report is silent for any pertinent complaints, findings, or diagnoses concerning the left lower extremity (other than the non-related pes planus).  The Board finds no credible probative evidence that a left leg disability was manifested during service or for many years after service.  Consequently, service connection for residuals of fracture to the left tibia and left ankle on the basis that such disability became manifest in service and persisted is not warranted.  There is also no credible evidence that arthritis involving the left ankle or tibia was manifested in the first postservice year; therefore, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of fracture to the left tibia and left ankle, to include arthritis.  Accordingly, the benefit of the doubt doctrine does not apply; the claim must be denied.


ORDER

Service connection for residuals of left tibia and left ankle fractures is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


